Order of the Appellate Term, reversing a judgment of the City Court of the City of New York, County of Queens, entered on a verdict in favor of plaintiffs, and dismissing the complaint, reversed on the law, with costs in this court and the Appellate Term, and judgment of the City Court affirmed. Plaintiffs were tenants in a multiple dwelling owned by the defendant. Defendant removed a clothes dryer in the kitchen and installed a new one and three weeks thereafter, while the plaintiff-wife was using the clothes dryer, the rope broke, causing the dryer to fall and injure her. Even though the defendant may not have been obligated to install the clothes dryer, having assumed to do so it was under the duty to act carefully. (Marks v. Nambil Realty Co., Inc., 245 N. Y. 256; Rosen v. 2070 Davidson Ave. Corp., 246 App. Div. 588.) The fact that the defendant assured plaintiff-wife that the new dryer was safe and that the rope broke the third time the dryer was used justified the jury in concluding that the rope was defective and, under the circumstances, the defendant was liable. (Siskin *1036v. Katz, 249 App. Div. 659.) Lazansky, P. J., Hagarty, Carswell and Johnston, JJ., concur; Adel, J., concurs in result.